  Case 1:21-cv-00509-LPS Document 3 Filed 05/06/21 Page 1 of 1 PageID #: 19



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 MICHAEL KENT,                                   )
                                                 )
                       Plaintiff,                )      Case No. 1:21-cv-00509-LPS
                                                 )
            v.                                   )
                                                 )
                                                 )      JURY TRIAL DEMANDED
 CUBIC CORPORATION, BRADLEY H.                   )
 FELDMANN, DAVID F. MELCHER,                     )
 PRITH BANERJEE, BRUCE G.                        )
 BLAKLEY, DENISE L. DEVINE,                      )
 MAUREEN BREAKIRON-EVANS,                        )
 CAROLYN FLOWERS, JANICE M.                      )
 HAMBY, and STEVEN J. NORRIS,                    )
                                                 )
                                                 )
                       Defendants.               )
                                                 )

         PLAINTIFF’S CORRECTED NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff voluntarily dismisses the claims in the above-captioned action (the “Action”). Defendants

have neither served an answer or a motion for summary judgment in the Action.

 Dated: May 6, 2021                                  LONG LAW, LLC

                                            By: /s/Brian D. Long
                                                Brian D. Long (#4347)
                                                3828 Kennett Pike, Suite 208
                                                Wilmington, DE 19807
                                                Telephone: (302) 729-9100
                                                Email: BDLong@longlawde.com

                                                     Attorneys for Plaintiff
